DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A, D and F (claims 2, 6, 7 and 10-11) in the reply filed on February 07, 2022 is acknowledged.  The traversal is on the ground(s) that (1) the disclosure enables combining Species A and C in [0028]; (2) the disclosure enables combining Species D and E (in [0039]); and (3) the disclosure enables combining Species F and G in [0051]. After reconsideration, Applicant’s arguments in regard to the species election requirements between Species A&C, D&E, and F&G are considered persuasive. The species election requirement to the Species A&C, D&C and F&G is therefore withdrawn. 
The species election requirement between Species A/C and B is still deemed proper and is therefore made FINAL as there is no disclosure in the specification nor the drawings in regard to the combined use of a hydraulic control system and a spring and/or an elastic shock-absorbing material. 
Claims 1-16 are pending. Claim 3 is withdrawn as being non-elected species. Claims 1-2 and 3-16 are under examination in this Office action.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 08, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on December 08, 2016 are accepted.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1: the term “a handle of sports equipment” in line 4-5 and “the handle” in line 7 should be corrected to –the sports equipment handle-- to properly refer back to the term recited in line 1.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 16 recites that “an attachment element for floatingly attaching the optical cardiac activity sensor to a/the handle” that renders the scope of the claims indefinite. It is not clear of the meaning of “floatingly attaching”. For examination purpose, it is interpreted such that the optical cardiac activity sensor is disposed on top of the handle via a coupling of the attachment element.  
The dependent claims of the above rejected claims are rejected due to their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baron et al., US 2019/0008396 A1, hereinafter Baron.

Claim 1. Baron teaches in FIG.11 “a cardiac activity measurement assembly for a sports equipment handle” ([0150]: a sport training machine 120 with an embedded concave optical sensor 122), said assembly comprising: 
“an optical cardiac activity sensor configured to measure cardiac activity of a user” ([0001]: the present subject matter relates to physiological spectrographic and cardiovascular monitoring); and 
“an attachment element for floatingly attaching the optical cardiac activity sensor to a handle of sports equipment in order to reduce pressure on a measuring head of said sensor caused by a skin contact between said measuring head and at least one finger or a palm of the user when gripping the handle” ([0161]: a concave optical sensor comprising an elastic or resilient member configured to hold the concave optical sensor pressed against the skin constantly and in a certain contact force) – to hold the sensor pressed against the skin constantly and in a certain contact force is considered to regulate the pressure, hence reading on the claimed limitation of “to reduce pressure on a measuring head of the sensor caused by a skin contact”.  

Claim 2. Baron further teaches that 
[0161]: a concave optical sensor comprising an elastic or resilient member, for example a spring, configured to hold the concave optical sensor pressed against the skin constantly and in a certain contact force).  

Claim 4. Baron further teaches that 
“the attachment element comprises elastic shock-absorbing material” ([0161]: a concave optical sensor comprising an elastic or resilient member, for example a spring, configured to hold the concave optical sensor pressed against the skin constantly and in a certain contact force) – the resilient member is considered a resilient material that is capable of absorbing energy when it is deformed elastically, hence reading on the claimed feature of “elastic shock-absorbing material”.  

Claim 5. Baron further teaches that 
“the optical cardiac activity sensor is configured to operate with electromagnetic radiation of at least two different wavelengths” ([0017]: the at least one light source includes at least two wavelengths; and [0108]: the concave optical sensor 20 includes a pair of red and Infra-Red (IR) LEDs as the light source 24).  

Claim 16. Baron teaches in FIG.11 “a handle for sports equipment, the handle comprising a cardiac activity measurement assembly” ([0150]: a sport training machine 120 with an embedded concave optical sensor 122; and [0001]: the present subject matter relates to physiological spectrographic and cardiovascular monitoring), the assembly comprising: 
“an optical cardiac activity sensor configured to measure cardiac activity of a user” ([0001]: the present subject matter relates to physiological spectrographic and cardiovascular monitoring); and  
“an attachment element for floatingly attaching the optical cardiac activity sensor to the handle in order to reduce pressure on a measuring head of said sensor caused by a skin contact between said measuring head and at least one finger or a palm of the user when gripping the handle” ([0161]: a concave optical sensor comprising an elastic or resilient member configured to hold the concave optical sensor pressed against the skin constantly and in a certain contact force) – to hold the sensor pressed against the skin constantly and in a certain contact force is considered to regulate the pressure, hence reading on the claimed limitation of “to reduce pressure on a measuring head of the sensor caused by a skin contact”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Baron in view of Walter et al., US 2018/0353134 A1, hereinafter Walter.

Claim 6. Baron teaches all the limitations of claim 5.
Baron further teaches that
“the optical cardiac activity sensor is configured to emit a first electromagnetic radiation having a first wavelength for measuring the cardiac activity of the user and a second electromagnetic radiation having a second wavelength for measuring motion between the measuring head and a body tissue of the user, and wherein the first wavelength is such that the first electromagnetic radiation penetrates deeper into the body tissue compared with the second electromagnetic radiation” ([0017]: the at least one light source includes at least two wavelengths; and [0108]: the concave optical sensor 20 includes a pair of red and Infra-Red (IR) LEDs as the light source 24).  

Baron does not teach that the first EM radiation measures the cardiac acidity of the user and the second EM radiation measures motion. 
However, in an analogous cardiac activity measurement device field of endeavor, Walter teaches that
“the optical cardiac activity sensor is configured to emit a first electromagnetic radiation having a first wavelength for measuring the cardiac activity of the user and a second electromagnetic radiation having a second wavelength for measuring motion between the measuring head and a body tissue of the user, and wherein the first wavelength is such that the first electromagnetic radiation penetrates deeper into the body tissue compared with the second electromagnetic radiation” ([0152]: the first optical pathway also referred to as the “motion information pathway”…The second pathway also referred to as the “biometric information pathway”; [0165]: the sensor module housing 102 supports a first pair of optical emitters 112, a second pair of optical emitter 114 and an optical detector 116…; light emitter from each emitter 112…generate a biometric information pathway 40…; light reflected off of the skin create a motion information pathway 30 (FIG.7D); and [0170]: the optical emitters 114 may emit light as a shorter wavelength than light emitted by the optical emitters 112. Shorter wavelength light may not penetrate as deeply into the skin as longer wavelength light).

Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the assembly of Baron employ such a feature associated with the wavelength of the EM radiation for measuring the cardiac activity being shorter, hence penetrating deeper, than the wavelength of the EM radiation for measuring the motion as taught in Walter for the advantage of “extraction of cleaner biometric signals from biometric monitors by generating a motion reference signal independently from a biometric signal and then using this motion reference signal to remove motion artifacts from the biometric signal”, as suggested in Walter, [0007].

Claim 7. Baron and Walter combined teaches all the limitations of claim 6.
Baron further teaches that 
“the first electromagnetic radiation comprises visible light and the second electromagnetic radiation comprises ultraviolet and/or infrared radiation” ([0017]: the at least one light source includes at least two wavelengths; and [0108]: the concave optical sensor 20 includes a pair of red and Infra-Red (IR) LEDs as the light source 24).  
	The red light source emits the first EM radiation, and the IR light source emits the second EM radiation.

Claim 9. Baron teaches all the limitations of claim 1.
Baron does not teach the claimed feature associated with the motion sensor.
However, in an analogous cardiac activity measurement device field of endeavor, Walter teaches that
“at least one motion sensor configured to measure motion between the measuring head and a body tissue of the user” ([0151]: FIG.1, a sensor module 10 includes a base 12, such as a PCB that supports first and second optical emitters 14, 16 and an optical detector 18; and [0152]: The illustrated sensor module 10 produces two optical pathways 30, 40. The first optical pathway 30 (also referred to as the "motion information pathway") is created by light emitted by the first optical emitter 12 and reflected off of the stabilizer member 22).
The optical detector in the sensor module that detects the light from the motion information pathway is considered the “motion sensor” as claimed.
 Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the assembly of Baron employ such a feature associated with “at least one motion sensor configured to measure motion between the measuring head and a body tissue of the user” as taught in Walter for the advantage of “extraction of cleaner biometric signals from biometric monitors by generating a motion reference signal independently from a biometric signal and then using this motion reference signal to remove motion artifacts from the biometric signal”, as suggested in Walter, [0007].

Claim 10. Baron and Walter combined teaches all the limitations of claim 6, including the measurement of the cardiac acidity data (Baron: [0001]).
Baron does not teach the claimed feature associated with the motion data and the analysis of the motion data.
However, in an analogous cardiac activity measurement device field of endeavor, Walter teaches that
“a processing circuitry” ([0009]: the sensor module may include at least one signal processor configured to process the first and second signals so as to remove motion artifacts from the first signal) configured 
“to obtain motion data indicating the motion between the measuring head and the body tissue of the user and cardiac activity data from the optical cardiac activity sensor, and to process the cardiac activity data based on the motion data in order to reduce an effect of motion artefacts in-on the cardiac activity data” ([0169]: signal processing can be used to identify motion information in the motion information pathway 30 and biometric information in the biometric information pathway 40. Then, an analog or digital filter may be implemented to process both the motion information and biometric information to selectively attenuate motion artifact information from the biometric information).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the assembly of Baron employ such a feature associated with “a processing circuitry configured to obtain motion data indicating the motion between the measuring head and the body tissue of the user and cardiac activity data from the optical cardiac activity sensor, and to process extraction of cleaner biometric signals from biometric monitors by generating a motion reference signal independently from a biometric signal and then using this motion reference signal to remove motion artifacts from the biometric signal”, as suggested in Walter, [0007].
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Baron in view of Walter as applied to claim 6, further in view of van den Ende et al., US 2017/0347957 A1, hereinafter van den Ende.

Claim 11. Baron and Walter combined teaches all the limitations of claim 6.
Neither Baron nor Walter teaches the claimed feature.
However, in an analogous cardiac activity measuring device field of endeavor, van den Ende teaches that 
“the motion measurements are for determining quality of said skin contact” ([0012]: the feedback sensor may measure whether there is contact between the physiological parameter sensor and the subject and/or the contact pressure between the physiological parameter sensor and the subject) – whether there is a contact is considered the “quality of the skin contact” as claimed.  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the assembly of Baron and Walter combined employ such a feature associated with “the motion measurements are for determining quality of said skin contact” as taught in van den Ende for the van den Ende, [0005].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Baron in view of Zhang et al., US 2019/0099095 A1, hereinafter Zhang.

Claim 12. Baron teaches all the limitations of claim 1.
Baron does not teach the claimed features associated with a proximity sensor. 
However, in an analogous cardio activity measurement device field of endeavor, Zhang teaches
“a proximity sensor coupled with the optical cardiac activity sensor, wherein the optical cardiac activity sensor is configured to activate and/or deactivate responsive to measurements by the proximity sensor” (Claim 12: a device for estimating a user’s blood pressure, the device comprising…one or more proximity sensor…configured to that the device is positioned proximity to a user’s heart; and Claim 18: the controller is further configured to turn off the device or enter a power-saving mode when the one or more proximity sensors determine that the device is not positioned proximate to the user’s heart).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the assembly of Baron employ such a feature associated with “a proximity sensor coupled with the optical cardiac activity sensor, wherein the optical cardiac activity sensor is configured to Zhang, Claim 18.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Baron in view of Wei et al., US 2016/0287108 A1, hereinafter Wei, further in view of Bredemeier et al., US 3,659,613 A, hereinafter Bredemeier.

Claim 13. Baron teaches all the limitations of claim 1.
Baron does not teach the claimed features associated with an elongated tube for directing the light.
However, in an analogous optical beam guide for physiological sensor field of endeavor, Wei teaches 
“the optical cardiac activity sensor comprises at least one elongated tube into which light is directed from at least one light emitting element of said sensor, and such that when body tissue is placed in contact with said tube at least some of said light escapes said tube at the area of the contact” ([0004]: a physiological sensor includes a sensor body, an emitter, a detector, a processor and a pair of light channels. The emitter is disposed in the sensor body and is configured to irradiate a skin of a wearer with an optical beam; and [0033]: the system includes a light channel in optical communication with an emitter and a light channel in optical communication with a detector).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the assembly of Baron Wei, [0052].  

Neither Baron nor Wei teaches that “the at least one elongated tube configured such that the light is totally reflected inside said tube”.
However, in an analogous optical beam guiding field of endeavor, Bredemeier teaches such a feature. Bredemeier teaches that
“the at least one elongated tube configured such that the light is totally reflected inside said tube” (Claim 1: an elongated tubular member defining therethrough an unobstructed path for optical energy being directed to a body cavity location, the proximal end of said elongated tubular member being attached to said base support means, optical means including a totally reflective mirror for directing said CO2 laser energy along an optical path through said tubular member to said body cavity location).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the assembly of Baron and Wei combined employ such a feature associated “the at least one elongated tube configured such that the light is totally reflected inside said tube” as taught in 

Claim 14. Baron teaches all the limitations of claim 1.
Baron does not teach the claimed features associated with an elongated tube for directing the light.
However, in an analogous optical beam guide for physiological sensor field of endeavor, Wei teaches 
“the optical cardiac activity sensor comprises at least one first tube for conveying light into the body tissue and at least one second tube for receiving light from the body tissue, the at least one first tube operationally connected with the at least one light emitting element and the at least one second tube operationally connected with the at least one light detector of the optical cardiac activity sensor” ([0033]: the system includes a light channel in optical communication with an emitter and a light channel in optical communication with a detector).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the assembly of Baron employ such a feature associated “the optical cardiac activity sensor comprises at least one first tube for conveying light into the body tissue and at least one second tube for receiving light from the body tissue, the at least one first tube operationally connected with the at least one light emitting element and the at least one second tube operationally connected with the at least one light detector of the optical cardiac activity Wei, [0052].   

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Baron, further in view of Pekonen et al., US 2018/0000363 A1, hereinafter Pekonen.

Claim 15. Baron teaches all the limitations of claim 1, including the features of “the optical cardiac activity sensor is a first optical cardiac activity sensor configured to be in skin contact with a first hand of the user” and the first optical cardiac activity sensor is floatingly attached to the handle of the sports equipment (Baron: [0001] and [0161]).
Baron does not teach the features associated with the second optical cardiac activity sensor. 
However, in an analogous optical sensor configuration field of endeavor, Pekonen teaches that the assembly further comprises
“a second optical cardiac activity sensor configured to be floatingly attached to a second handle of the sports equipment and to be in skin contact with a second hand of the user; and a sensor fusion element for receiving measurements from both the first and second optical cardiac activity sensors and for combining said measurements into a metric characterizing cardiac activity of the user” ([0020]: FIG.1: the sensor devices 12, 14 may be configured to measure a photoplethysmogram (PPG) optically; [0057]: the measurement signal processing circuitry 104 may compute the metric independently for each measurement channel and then combine the metrics representing the different measurement channels; and Claim 14: The photoplethysmographic sensor apparatus of claim 1, further comprising a controller configured to acquire a first set of measurement data from at least one photo sensor of the first measurement configuration and a second set of measurement data from at least one photo sensor of the second measurement configuration, and to combine the first set of measurement data and the second set of measurement data).  
In regard to the specific location of the second optical cardiac activity sensor, and the specific body part of the skin contact, since Baron teaches that the optical sensor is on the handle bar of the sports equipment in contact with the user’s hand, and Pekonen teaches that the two PPG sensors may be placed at two different locations, it would be obvious to place the second optical sensor on another handle bar of the sports equipment in contact with the other hand of the user. Such a location to place the second optical sensor and the body part for the skin contact may be determined by one of ordinary skilled in the art through routine experimentation for the particular design and utility of the assembly as desired. 
 Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the assembly of Baron employ such a feature associated “a second optical cardiac activity sensor configured to be floatingly attached to a second handle of the sports equipment and to be in skin contact with a second hand of the user; and a sensor fusion element for receiving measurements from both the first and second optical cardiac activity sensors and for combining said measurements into a metric characterizing cardiac activity of the user” .   

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The limitation recited in claim 8 in regard to the features of “a plurality of electrodes situated at the measuring head of the optical cardiac activity sensor and configured to measure motion between the measuring head and a body tissue of the user”, in combination with the other claim elements, is not taught or disclosed in the prior arts.
The prior art relevant to the claimed invention, Atlas et al., is cited in the Conclusion section below. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ash et al., “Effect of wavelength and beam width on penetration in light-tissue interaction using computational methods”. Laser Med. Sci, 2017, 
Hu et al., US 2019/0387972 A1. This reference discloses optical probing channels for guiding the light emitted from the light source and the light reflected from the skin tissue back to the detectors, [0093] and FIG.3A: 315 and 375.  
Atlas et al., US 2017/0238812 A1. This reference discloses in [0082] the device further comprises a set of 3 or more contacting bio-signal electrodes, piezo-electric and/or optical sensors that sense the respiration, movement, and/or blood pressure pulse. However, in [0103] and [0105] it further discloses that the electrodes are used for monitoring the heart rate and the respiration rate, while the piezo element is configured to measure the movements. Hence, it does not teach the feature of claim 8, for which the electrodes are configured to detect the movements between the measuring head of the optical cardiac activity sensor and the body tissue of the user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793